Title: Remission for William Cross, 29 January 1817
From: Madison, James
To: 


        
          [29 January 1817]
        
        Whereas it has been represented to me that William Cross, of the City of Washington, in the District of Columbia, was, at a late session of the Circuit Court of the United States for the County of Washington, in the District of Columbia, aforesaid, convicted of a misdemeanor, in an assault and Battery, whereupon he was fined by the said Court in the sum of forty dollars, including the costs of prosecution; and where as it has been made to appear to me that there are many Circumstances in the case tending to the mitigation of the offence with which the said Cross was charged, and of which the said Cross was convicted as aforesaid, and that he has a numerous family dependent upon him entirely for their support: Now,

therefore, be it known, that I, James Madison, President of the United States, in consideration of the Premises, and for other good causes me thereunto moving, have remitted, and I do hereby remit the fine aforesaid, willing and requiring that the said William Cross be accordingly exonerated from the payment of all or any part of the same.
        In Testimony whereof I have hereunto set my Hand, & caused the Seal of the United States to be affixed.
        Done at the City of Washington this 29th day of January A D one thousand eight hundred & seventeen, & of the Independence of the United States the forty first.
        
          James MadisonBy the PresidentJas Monroe Secretary of State
        
      